Order entered February 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01019-CV

           USAA CASUALTY INSURANCE COMPANY, Appellant

                                         V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-13-00156-E

                                      ORDER

      Before the Court is appellant’s February 1, 2021 unopposed motion for a

ten-day extension of time to file its brief. We GRANT the motion and ORDER

the brief be filed no later than February 11, 2021.


                                              /s/     BONNIE LEE GOLDSTEIN
                                                      JUSTICE